—In an action, inter alia, for a judgment declaring that Putnam County Local Law No. 5-1991 is unconstitutional and invalid, the defendants appeal from an order of the Supreme Court, Putnam County (Hickman, J.), dated July 13, 2000, which granted the plaintiff’s motion for a preliminary injunction and denied their cross motion to dismiss the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is denied, the cross motion is granted, and the matter is remitted to the Supreme Court, Putnam County, for the entry of a judgment declaring that Putnam County Local Law No. 5-1991 is constitutional and valid.
There is no merit to the plaintiff’s contention that the provision of Putnam County Local Law 5-1991, which regulates home improvement contractors and permits the Home Improvement Board to both prosecute charges against contractors and make the ultimate determination on those charges after a hearing violates due process (see, Withrow v Larkin, 421 US 35; Matter of Warder v Board of Regents, 53 NY2d 186, 197, cert denied 454 US 1125). In addition, the plaintiff did not establish that the local law violates the Municipal Home Rule Law § 10 (1) (ii) (see, Jancyn Mfg. Corp. v County of Suffolk, 71 NY2d 91, 96-97). “The fact that both the State and local laws seek to regulate the same subject matter does not in and of itself give rise to an express conflict” (Jancyn Mfg. Corp. v County of Suffolk, supra, at 97). Bracken, P. J., Altman, Luciano and H. Miller, JJ., concur.